Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


9-15-2006

Glover v. Holt
Precedential or Non-Precedential: Non-Precedential

Docket No. 06-1517




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"Glover v. Holt" (2006). 2006 Decisions. Paper 449.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/449


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
DPS-323                                                       NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT

                                      NO. 06-1517
                                   ________________

                                  FRED M. GLOVER,

                                             Appellant


                                             v.

                    RONNIE HOLT, WARDEN; C.M. MANBACK;
                          C. BARLOW; U.M. LEONARD
                     ____________________________________

                    On Appeal From the United States District Court
                        For the Middle District of Pennsylvania
                              (D.C. Civ. No. 05-CV-02059)
                      District Judge: Honorable William J. Nealon
                    _______________________________________


 Submitted For Possible Summary Action Under Third Circuit LAR 27.4 and I.O.P. 10.6
                                 August 31, 2006

   BEFORE: FUENTES, VAN ANTWERPEN and CHAGARES, CIRCUIT JUDGES

                              (Filed: September 15, 2006)
                              _______________________

                                      OPINION
                              _______________________

PER CURIAM

      Fred M. Glover appeals from an order of the United States District Court for the

Middle District of Pennsylvania (“Middle District Court”), dismissing his petition for
failing to follow a court order. We will summarily affirm the District Court’s order, as

the appeal presents no substantial issue. I.O.P. 10.6.

       Glover filed a petition in the United States District Court for the District of

Columbia (“D.C. Court”). The petition stated that he was being held in violation of the

laws of the United States. As the petition appeared to be a petition for a writ of habeas

corpus, and as Glover is incarcerated in Pennsylvania, the D.C. Court transferred the

petition to the Middle District Court. In an order dated October 19, 2005, the Middle

District Court noted that Glover’s petition “lack[ed] any semblance of clarity,” dismissed

the petition without prejudice, and afforded Glover 15 days in which to file “an amended

petition that clearly indicates the claims Petitioner is attempting to raise.” Instead of

filing an amended petition, Glover filed only an “opposition” to the order. The Middle

District Court dismissed Glover’s petition on January 3, 2006, and Glover timely

appealed.1

       We have reviewed the petition filed by Glover and agree with the District Court

that it lacks “any semblance of clarity.” We are unable to discern what Glover’s

complaint is, and what relief he seeks. The District Court properly gave Glover an

opportunity to refile a clarified, amended petition on proper forms, but he failed to do so.

We have considered the two responses Glover has filed in this Court, but we find no error



   1
     We note that Glover filed a motion for reconsideration, which was denied on March
30, 2006, and filed a document titled “Order Non Feasance,” which was denied on
August 24 2006. Glover has not appealed these denials.
                                              2
in the District Court’s decision. We will therefore affirm the District Court’s order.




                                             3